On December 7,1989, the Defendant was sentenced to Count I, one hundred (100) years for Deliberate Homicide; Count II, ten (10) years for Obstructing Justice; plus an additional ten (10) years for the use of a dangerous weapon; all above sentences shall be served consecutively. Credit is given for 275 days time served; Dangerous Offender Designation.
On August 20,1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division is here to consider the sentence which was imposed by Judge McCarvel. This board has the authority to increase the sentence, to leave it as is, or to reduce it. In the event that the Board would decide the alternative to increase the sentence, the proceedings will be stayed, an attorney would be appointed, and the proceedings would be rescheduled for a later date. In the event that the Board determines the sentence will remain as is or reduce it, the Board will go ahead with that decision. The defendant acknowledged that he understood this and stated that he did not wish to proceed and wanted to dismiss his petition for sentence review.
The petition is dismissed without prejudice at this time. Upon showing of good cause, the petitioner can reapply for Sentence Review at a later date.
*43Hon. Ed McLean, Chairman, Hon. Thomas M. McKLttrick, and Hon. G. Todd Baugh, Judges.